MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                            FILED
this Memorandum Decision shall not be
                                                                              Jun 06 2018, 9:11 am
regarded as precedent or cited before any
court except for the purpose of establishing                                      CLERK
                                                                              Indiana Supreme Court
the defense of res judicata, collateral                                          Court of Appeals
                                                                                   and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
William Byer, Jr.                                        Curtis T. Hill, Jr.
Byer & Byer                                              Attorney General of Indiana
Anderson, Indiana
                                                         Michael Gene Worden
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Kevin L. Henson,                                         June 6, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-189
        v.                                               Appeal from the Madison Circuit
                                                         Court
State of Indiana,                                        The Honorable Angela Warner
Appellee-Plaintiff.                                      Sims, Judge
                                                         Trial Court Cause Nos.
                                                         48C01-1211-FD-2167
                                                         48C01-1605-F6-1063
                                                         48C01-1707-F6-1686



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-189 | June 6, 2018                       Page 1 of 5
                                       Statement of the Case
[1]   Kevin L. Henson appeals the trial court’s revocation of his placement with a

      problem-solving court. Henson raises a single issue for our review, namely,

      whether the State presented sufficient evidence to support the revocation of his

      placement. We affirm.


                                 Facts and Procedural History
[2]   On September 13, 2017, the trial court placed Henson with a problem-solving

      court after he had pleaded guilty in three separate causes of action. On

      November 1, while a participant with the problem-solving court, Henson

      admitted to Katie Stapleton, his case manager, that he had continued to have

      relationships and communication with known felons, contrary to the rules of

      the problem-solving court. He further admitted to dealing in controlled

      substances.


[3]   The State filed a notice of termination request in all three cause numbers, and

      the trial court held a consolidated evidentiary hearing on the State’s notice. At

      that hearing, Henson admitted that he had violated the problem-solving court’s

      rule with respect to having continued relationships and communications with

      known felons. However, he denied dealing in controlled substances. On that

      allegation, Stapleton testified that she had seen text messages on Henson’s

      phone that suggested he had been dealing in controlled substances, and when

      she confronted him about those messages he admitted that “he had dealt on at

      least one occasion to pay his work release rent so he could get out of work


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-189 | June 6, 2018   Page 2 of 5
      release . . . .” Tr. Vol. I at 14. Stapleton further testified that Henson had

      admitted at least one time in court to dealing, and that she had recorded that

      hearing.


[4]   Following the evidentiary hearing, the court took the matter under advisement

      to review the recordings of the problem-solving court. Thereafter, in light of

      those recordings and the testimony from the evidentiary hearing, the court

      found that Henson had violated the terms and conditions of the problem-

      solving court, and it terminated him from that placement accordingly. The

      court then ordered Henson to serve the balance of his term in the Department

      of Correction. This appeal ensued.


                                     Discussion and Decision
[5]   Henson appeals the trial court’s revocation of his placement with the problem-

      solving court. Placement in forensic diversion programs such as our problem-

      solving courts are akin to placements in community corrections and probation.

      Withers v. State, 15 N.E.3d 660, 665 (Ind. Ct. App. 2014). Placement in such

      programs is “a matter of grace and a conditional liberty that is a favor, not a

      right.” State v. Vanderkolk, 32 N.E.3d 775, 777 (Ind. 2015) (quoting Cox v. State,

      706 N.E.2d 547, 549 (Ind. 1999)). It is within the discretion of the trial court to

      determine probation conditions and to revoke probation if the conditions are

      violated. Heaton v. State, 984 N.E.2d 614, 616 (Ind. 2013). In appeals from trial

      court probation violation determinations and sanctions, we review for abuse of

      discretion. Id. An abuse of discretion occurs where the decision is clearly


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-189 | June 6, 2018   Page 3 of 5
      against the logic and effect of the facts and circumstances, or when the trial

      court misinterprets the law. Id.


[6]   Henson argues on appeal that his admission to violating the problem-solving

      court’s rule against communication with known felons “did not warrant

      revocation” by itself. Appellant’s Br. at 18. He further argues that his own

      testimony during the evidentiary hearing should be given controlling weight, as

      he testified that his text messages were about other matters and were

      misconstrued. And he asserts that this Court should not credit Stapleton’s

      testimony.


[7]   We reject Henson’s arguments. Henson’s admission alone is sufficient to affirm

      the trial court’s judgment to revoke his placement. E.g., Pierce v. State, 44
N.E.3d 752, 755 (Ind. Ct. App. 2015). And Stapleton’s testimony, which we

      will not reweigh on appeal, further supports the trial court’s judgment. Again,

      Stapleton testified that she found suspicious text messages on Henson’s phone

      and that, when she confronted him about those texts, he admitted to dealing in

      order to pay his work release rent. Henson’s argument that we ignore that

      testimony or otherwise discount it in favor of his own testimony is simply a

      request for this court to reweigh the evidence, which we cannot do. We affirm

      the trial court’s revocation of Henson’s placement with the problem-solving

      court.


[8]   Affirmed.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-189 | June 6, 2018   Page 4 of 5
Robb, J., and Altice, J., concur.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-189 | June 6, 2018   Page 5 of 5